


Exhibit 10.1
    
CONFIDENTIAL MATERIAL HAS BEEN OMMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND ESCHANGE COMMISION. BOXES AND ASTERIXES DENOTE SUCH OMISSION


FOURTH AMENDMENT TO LEASE
THIS FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is dated as of August 19,
2011 (the “Effective Date”), by and between Tarantula Ventures LLC, a Delaware
limited liability company (“Landlord”), and Rackspace US, Inc., a Delaware
corporation (“Tenant”).


W I T N E S S E T H:


R-1.    By that certain Lease dated July 31, 2009, by and between Landlord and
Tenant (the “Initial Lease”), as amended by: that certain First Amendment to
Lease dated as of May 4, 2010 (the “First Amendment”); that certain Second
Amendment to Lease dated as of February 24, 2011 (the “Second Amendment”); and
that certain Third Amendment to Lease dated as of March 31, 2011 (the “Third
Amendment”) (the Initial Lease, as so amended, the “Original Lease”), Tenant
leases seven (7) computer rooms referred to as Pods 5, 6, 7, 8, 11, 12 and 13 in
CH1 Phase I and two (2) computer rooms referred to as Pods 25 and 27 in CH1
Phase II (the “Existing Pods”), as well as the Office Space, the Storage Space,
the Phase I Additional Storage Space, the Phase II Storage Space and the
Temporary Office Building Storage Space (all such area being hereinafter
referred to as the “Premises”).


R-2.    Landlord and Tenant desire to add three (3) computer rooms and
additional storage space in CH1 Phase II to the Premises, subject to and in
accordance with the terms and conditions set forth in this Fourth Amendment.


R-3.    Landlord and Tenant desire formally to reflect their understandings and
agreements whereby the aforesaid rentable area in CH1 Phase II will be added to
the Premises, and therefore to revise and modify the Original Lease accordingly.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.
RECITALS; DEFINED TERMS. The foregoing recitals are hereby incorporated into
this Fourth Amendment by reference, as if fully set forth in this first
paragraph. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Original Lease, as amended hereby. As of the
Effective Date, the term “Lease” shall mean the Original Lease, as amended by
this Fourth Amendment.



2.
PHASE II ADDITIONAL PREMISES.



A.Phase II Additional Premises.


(1)    Landlord hereby leases and demises to Tenant and Tenant hereby leases and
accepts from Landlord, for the term and upon the conditions hereinafter
provided, the space in CH1 Phase II designated as computer rooms 23, 24 and 26
on the floor plan attached as Exhibit A hereto and made a part hereof
(collectively, the “Phase II Additional Premises” or the “Phase II Additional
Pods” and each, a “Phase II Additional Pod” or, respectively, “Pod 23,” “Pod
24,” and “Pod 26”). Pod 23 contains approximately seven thousand eight hundred
eighty (7,880) square feet of raised floor space with a maximum of 1.3 megawatts
of available Critical Load Power; Pod 24 contains approximately seven thousand
two hundred sixty-nine (7,269) square feet of raised floor space with a maximum
of 1.3 megawatts of available Critical Load Power; and Pod 26 contains
approximately seven thousand three hundred fifty-one (7,351) square feet of
raised floor space with a maximum of 1.3 megawatts of available Critical Load
Power. The Phase II Additional Pods contain, in the aggregate, approximately
twenty-two thousand five hundred (22,500) square feet of raised floor space with
3.9 megawatts of available Critical Load Power. Effective as of the Pod 24 Lease
Commencement Date (as hereinafter defined), but subject to the terms and
provisions of Paragraph 2.B.(3) below, the Phase II Additional Premises shall be
added to and become a part of the Premises under the Lease and the Phase II
Additional Pods may be referred to thereinafter as Pods. The Existing Pods
together with the Phase II Additional Pods [i.e., Pods 5, 6, 7, 8, 11, 12, 13,
25, 27, 23, 24, and 26] are hereby agreed to contain a total area of
approximately one hundred three thousand two hundred fifty-one (103,251) square
feet of raised floor space and sixteen and nine tenths (16.9) megawatts of
available Critical Load Power. Except as otherwise set forth in this Fourth
Amendment, all terms and conditions of the Original Lease applicable to the Pods
shall apply with respect to the Phase II Additional Pods and, effective as of
each Phase II Additional Pod Lease Commencement Date (as hereinafter defined),
all references to the Premises shall be deemed to include and refer to each such
applicable Phase II Additional Pod.

1

--------------------------------------------------------------------------------




(2)    Landlord hereby leases to and demises to Tenant and Tenant hereby leases
and accepts from Landlord, for the period beginning on the Pod 24 Lease
Commencement Date and ending upon the later of: (a) the day prior to the first
date on which the Premises does not include any Pod in CH1 Phase II; and (b) the
expiration of the Phase II Additional Pod Lease Term with respect to Pod 26
[which, for purposes of establishing the term of the Lease with respect to the
Phase II Additional Storage Space (as herein defined) under this Paragraph
2.A.(2), shall not account for any substitution of the expiration date relative
to Pod 26 as provided for in Paragraph 2.B.(1) below] (the “Phase II Additional
Storage Space Term”), and upon the terms and conditions hereinafter set forth,
certain storage space in CH1 Phase II commonly referred to as the “Bowling
Alley” and containing approximately two thousand six hundred twenty (2,620)
square feet, as more particularly described on the floor plan attached hereto as
Exhibit A (the “Phase II Additional Storage Space”). Except as otherwise
expressly provided herein, the Phase II Additional Storage Space shall, as of
the Pod 24 Lease Commencement Date, be considered a part of the Premises for all
purposes under the Lease. Notwithstanding anything to the contrary contained
herein, in the event Landlord has not delivered the Phase II Additional Storage
Space broom clean, with a security access card reader allowing entry only to
persons on the Tenant Access List pursuant to Article V of the Original Lease,
by the Phase II Additional Pod Rent Commencement Date (as hereinafter defined)
with respect to Pod 24, then Tenant's obligation to commence paying Phase II
Additional Storage Rent in accordance with Paragraph 2.D.(2) below shall be
delayed until the date on which Landlord delivers the Phase II Additional
Storage Space to Tenant as aforesaid. For the avoidance of doubt, Landlord and
Tenant acknowledge and agree that, unless the context indicates otherwise, the
Phase II Additional Storage Space shall be deemed to be part of the Phase II
Additional Premises for purposes of this Fourth Amendment.


B.Phase II Additional Pod Lease Term.


(1)Except as otherwise set forth herein, all of the provisions of this Fourth
Amendment shall be in full force and effect from and after the Effective Date.
The term of the Lease with respect to each of the Phase II Additional Pods (the
term for each Phase II Additional Pod, a “Phase II Additional Pod Lease Term”)
shall commence on the applicable Phase II Additional Pod Rent Commencement Date
(hereinafter defined) for each Phase II Additional Pod, as determined pursuant
to Paragraph 2.B(4) below, and continue for a period of fifteen (15) years after
the applicable Phase II Additional Pod Rent Commencement Date for each Phase II
Additional Pod unless any such Phase II Additional Pod Lease Term shall be
extended, renewed or terminated earlier in accordance with the provisions
hereof. Notwithstanding the foregoing, if any Phase II Additional Pod Rent
Commencement Date shall occur on a day other than the first day of a month, the
Phase II Additional Pod Lease Term for such Phase II Additional Pod shall
commence on such date and continue for the balance of such month and for a
period of fifteen (15) years thereafter. The term “Phase II Additional Pod Lease
Term” shall include any and all renewals and extensions of the term with respect
to each of the Phase II Additional Pods as provided for herein below.
Notwithstanding anything to the contrary contained herein or in the Original
Lease, Tenant may elect to (a) substitute the Lease Term expiration date of any
of the Existing Pods (for purposes hereof, Pod 27 shall be deemed to be two (2)
separate Pods, with each such Pod having a Pod Maximum Load Limit of 1.3
megawatts of Critical Load Power) for the Phase II Additional Pod Lease Term
expiration date of any Phase II Additional Pod (with an equal Pod Maximum Load
Limit) or (b) substitute the Phase II Additional Pod Lease Term expiration date
of any Phase II Additional Pod for the Phase II Additional Pod Lease Term
expiration date of any other Phase II Additional Pod, provided that the
aggregate Lease Term shall remain unchanged, and provided further that Tenant
provides Landlord written notice of such election at least twelve (12) months
prior to the expiration date of the affected Pod(s) which is soonest to occur.
Tenant's notice shall identify which Pods are affected. Subject to the terms and
provisions of the two (2) immediately preceding sentences and Tenant's right to
substitute Lease Term expiration dates as set forth in the Original Lease [i.e.,
in Section 2.B.(1) of the First Amendment and Paragraph 2.B.(1) of the Second
Amendment], all references in the Original Lease to the Lease Term shall, unless
the context otherwise indicates, include the Phase II Additional Pod Lease Term
with respect to each Phase II Additional Pod.


(2)(a)    The “Pod 24 Lease Commencement Date” shall be the later of: (i) the
earlier of (A) the date on or after March 1, 2012 elected by Tenant (the “Pod 24
Early Commencement Date”) and set forth in a written notification delivered by
Tenant to Landlord at least thirty (30) days in advance of the Pod 24 Early
Commencement Date or (B) July 1, 2012 (the “Anticipated Pod 24 Lease
Commencement Date”); and (ii) the date on which Landlord delivers possession of
Pod 24 to Tenant with the Phase II Additional Pods Lease Commencement
Pre-Conditions (hereinafter defined) satisfied in full.


(b)    The “Pod 23 Lease Commencement Date” shall be the later of: (i) the
earlier of (A) the date on or after March 1, 2012 elected by Tenant (the “Pod 23
Early Commencement Date”) and set forth in a written notification delivered by
Tenant to Landlord at least thirty (30) days in advance of the Pod 23 Early
Commencement Date or (B) November 15, 2012 (the “Anticipated Pod 23 Lease
Commencement Date”); and (ii) the date on which Landlord delivers possession of
Pod 23 to Tenant with the Phase II Additional Pods Lease Commencement
Pre-Conditions satisfied in full.



2

--------------------------------------------------------------------------------




(c)    The “Pod 26 Lease Commencement Date” shall be the later of: (i) the
earlier of (A) the date on or after March 1, 2012 elected by Tenant (the “Pod 26
Early Commencement Date”) and set forth in a written notification delivered by
Tenant to Landlord at least thirty (30) days in advance of the Pod 26 Early
Commencement Date or (B) February 1, 2013 (the “Anticipated Pod 26 Lease
Commencement Date”); and (ii) the date on which Landlord delivers possession of
Pod 26 to Tenant with the Phase II Additional Pods Lease Commencement
Pre-Conditions satisfied in full. Each of the Pod 24 Lease Commencement Date,
the Pod 23 Lease Commencement Date and the Pod 26 Lease Commencement Date are
sometimes hereinafter referred to as a “Phase II Additional Pod Lease
Commencement Date,” and each of the Anticipated Pod 24 Lease Commencement Date,
the Anticipated Pod 23 Lease Commencement Date and the Anticipated Pod 26 Lease
Commencement Date are sometimes hereinafter referred to as an “Anticipated Phase
II Additional Pod Lease Commencement Date”.


(d)    The following items (I) through (V) shall be referred to as the “Phase II
Additional Pods Lease Commencement Pre-Conditions”: (I) a certificate of
occupancy (or local equivalent) and any other required occupancy, use permit or
other appropriate governmental approval allowing Tenant to legally occupy and
use the Phase II Additional Premises, has or have been issued by all appropriate
governmental authorities with jurisdiction, for the Phase II Additional
Premises; (II) Landlord has substantially completed, at its sole cost and
expense, CH1 Phase II, including without limitation Landlord's Phase II Work as
defined and set forth in Paragraph 2.F. of the Second Amendment, as evidenced by
the issuance of a certificate of substantial completion for CH1 Phase II issued
by Landlord's architect; (III) all mechanical and electrical systems for each
Phase II Additional Pod, and all components thereof, including, without
limitation, PDUs, power distribution boards, CRACs and other components of the
HVAC system, UPSs, EPO kiosks, and Engine Generators, and the Security Systems
and Building Management System, are in good working order (as each of the
foregoing terms is defined in the Original Lease); (IV) data center level 4
testing and level 5 commissioning have been completed with respect to all
mechanical and electrical systems for each Phase II Additional Pod, as certified
by CH1 Phase II's engineer of record, and further supported by a final report
from CH1 Phase II's commissioning agent; and (V) CH1 Phase II shall comply with
all applicable Laws (including, without limitation, the ADA and Environmental
Laws). [*****]


(3)It is presently anticipated that the Phase II Additional Pod Lease
Commencement Date for each Phase II Additional Pod will occur on or before the
Anticipated Phase II Additional Pod Lease Commencement Date for each such Phase
II Additional Pod. [*****], Landlord shall use commercially reasonable efforts
to deliver each Phase II Additional Pod to Tenant with the Phase II Additional
Pods Lease Commencement Pre-Conditions with respect thereto satisfied in full,
on or before March 1, 2012.


(4)(a)    The “Pod 24 Rent Commencement Date” shall be the later of (i) October
1, 2012 and (ii) the date that is ninety (90) days after the Pod 24 Lease
Commencement Date.


(b)    The “Pod 23 Rent Commencement Date” shall be the later of (i) February
15, 2013 and (ii) the date that is ninety (90) days after the Pod 23 Lease
Commencement Date.


(c)    The “Pod 26 Rent Commencement Date” shall be the later of (i) May 1, 2013
and (ii) the date that is ninety (90) days after the Pod 26 Lease Commencement
Date.


    Each of the Pod 24 Rent Commencement Date, the Pod 23 Rent Commencement Date
and the Pod 26 Rent Commencement Date may sometimes be referred to herein as a
“Phase II Additional Pod Rent Commencement Date”. Landlord and Tenant
acknowledge and agree that, with respect to each Phase II Additional Pod, 1.3
megawatts of Critical Load Power will be available to such Phase II Additional
Pod as of the Phase II Additional Pod Lease Commencement Date for such Phase II
Additional Pod.


(5)With respect to each Phase II Additional Pod, promptly after the Phase II
Additional Pod Rent Commencement Date is ascertained for such Phase II
Additional Pod, Landlord and Tenant shall execute a written declaration setting
forth the Phase II Additional Pod Rent Commencement Date for such Phase II
Additional Pod and the date upon which the Phase II Additional Pod Lease Term
for such Phase II Additional Pod will expire. The form of such declaration is
attached as Exhibit C to the Initial Lease. Landlord and Tenant acknowledge that
the Phase II Additional Pod Lease Term expiration date for any Phase II
Additional Pod may be changed by Tenant pursuant to and in accordance with the
terms and provisions of Paragraph 2.B.(1) above.

3

--------------------------------------------------------------------------------






C.Phase II Additional Pod Access. Tenant shall not enter any Phase II Additional
Pod for any reason until the Phase II Additional Pod Lease Commencement Date for
such Phase II Additional Pod has occurred. For each Phase II Additional Pod,
from and after the Phase II Additional Pod Lease Commencement Date for such
Phase II Additional Pod, Landlord shall permit Tenant to enter such Phase II
Additional Pod in order to: (i) commence Tenant Installations in such Phase II
Additional Pod (Tenant Installations in the Phase II Additional Pods,
collectively, “Phase II Additional Premises Installations”), provided that,
prior to commencing any such work in such Phase II Additional Pod, Tenant shall
comply in all respects with the requirements of Article IX of the Lease; and
(ii) conduct operations consistent with the Permitted Uses. [*****]. From and
after the Phase II Additional Pod Lease Commencement Date for each Phase II
Additional Pod, all terms and conditions of the Original Lease, as amended by
this Fourth Amendment, shall apply to each such Phase II Additional Pod, except
that no payment of monthly Base Rent shall be due for any Phase II Additional
Pod prior to the Phase II Additional Pod Rent Commencement Date for such Phase
II Additional Pod.


D.Phase II Additional Premises Base Rent.


(1)(a)    Commencing on the Pod 24 Rent Commencement Date, Tenant shall pay to
Landlord as monthly Base Rent, net of all Operating Expenses, without set off,
deduction (unless otherwise expressly agreed to in the Original Lease, as
amended hereby) or demand, with respect to Pod 24, an amount equal to [*****].


(b)    Commencing on the Pod 23 Rent Commencement Date, Tenant shall pay to
Landlord as monthly Base Rent, net of all Operating Expenses, without set off,
deduction (unless otherwise expressly agreed to in the Original Lease, as
amended hereby) or demand, with respect to Pod 23, an amount equal to [*****].


(c)    Commencing on the Pod 26 Rent Commencement Date, Tenant shall pay to
Landlord as monthly Base Rent, net of all Operating Expenses, without set off,
deduction (unless otherwise expressly agreed to in the Original Lease, as
amended hereby) or demand, with respect to Pod 26, an amount equal to [*****].
The Pod 24 Base Rent Rate, the Pod 23 Base Rent Rate and the Pod 26 Base Rent
Rate are each sometimes hereinafter referred to as a “Phase II Additional Pod
Rent Rate”.


(2)    Subject to the terms and conditions of Paragraph 2.A.(2) above,
commencing on the Pod 24 Rent Commencement Date, Tenant shall pay to Landlord
monthly gross rent in the amount of [*****]. The Phase II Additional Storage
Rent shall be due and payable in advance of the first day of each month. The
Phase II Additional Storage Rent shall be increased as and when Base Rent for
the Phase II Additional Pods is increased pursuant to Paragraph 2.D.(4) below.
Payments of Phase II Additional Storage Rent for any fractional calendar month
shall be prorated. [*****].


(3)    The monthly Base Rent payable hereunder shall be due and payable in
advance on the first day of each month. Payment of monthly Base Rent for any
fractional calendar month shall be prorated.


(4)    Each Phase II Additional Pod Rent Rate and the Phase II Additional
Storage Rent shall be escalated on November 1, 2012 and each anniversary of such
date thereafter (such date and each anniversary thereof, a “Phase II Additional
Premises Escalation Date”) during: (a) the Phase II Additional Pod Lease Term
for each Phase II Additional Pod; and (b) the Phase II Additional Storage Space
Term for the Phase II Additional Storage Space, by an amount equal to [*****].


E.Phase II Additional Pods Additional Rent. Commencing on the Pod 24 Lease
Commencement Date, Tenant's “Pro Rata Share” shall mean thirty-nine and
twenty-nine hundredths percent (39.29%); commencing on the Pod 23 Lease
Commencement Date, Tenant's “Pro Rata Share” shall mean forty-two and eighty-six
hundredths percent (42.86%); and commencing on the Pod 26 Lease Commencement
Date, Tenant's “Pro Rata Share” shall mean forty-six and forty-three hundredths
percent (46.43%). Commencing on each Phase II Additional Pod Lease Commencement
Date, Tenant shall pay the Management Fee and Tenant's Pro Rata Share of all
Operating Expenses for the Building [i.e., CH1 Phase I and CH1 Phase II,
combined] with respect to the entire Premises as of such date, with the addition
of the applicable Phase II Additional Pod [i.e., Tenant shall commence paying
Management Fee and Tenant's Pro Rata Share of all Operating Expenses with
respect to Pod 24 on the Pod 24 Lease Commencement Date; Tenant shall commence
paying Management Fee and Tenant's Pro Rata Share of all Operating Expenses with
respect to Pod 23 on the Pod 23 Lease Commencement Date; and Tenant shall
commence paying Management Fee and Tenant's Pro Rata Share of all Operating
Expenses with respect to Pod 26 on the Pod 26 Lease Commencement Date].
Notwithstanding anything to the contrary contained in the Original Lease, as
amended hereby, upon the expiration or earlier termination of the Lease as to
one or more but less than all of the Pods, Tenant's Pro Rata Share shall be
reduced to the ratio of Critical Load Power available to the Premises, as then
constituted, compared to the Critical Load Power available to the Building
[i.e., 18.2 megawatts for CH1 Phase I and 18.2 megawatts for CH1 Phase II].



4

--------------------------------------------------------------------------------




F.Phase II Additional Pod Tenant's Work.


(1)    Subject to the terms and provisions of this Paragraph 2.F. herein below,
Tenant, or an agent of Tenant, will manage the initial leasehold improvements,
including without limitation, the Phase II Additional Premises Installations, to
be made by Tenant to the Phase II Additional Premises (“Phase II Additional Pod
Tenant's Work”), which will include the selection of contractors, architects
and/or engineers, as applicable. Landlord will have reasonable approval rights
of any proposed general contractor and will be allowed to review and reasonably
approve all plans and specifications relative to Phase II Additional Pod
Tenant's Work. In connection with the foregoing, Tenant shall consult with, and
reasonably consider suggestions by, Landlord regarding the design of the
electrical distribution, perforated floor tile placement and equipment layout of
the Phase II Additional Premises in connection with Phase II Additional Pod
Tenant's Work, to optimize the performance of the Phase II Additional Premises.
[*****]. At Tenant's election, Tenant may engage Landlord to perform Phase II
Additional Pod Tenant's Work, on the same terms as are provided in Section
9.1(a) of the Original Lease regarding the Tenant Deployment Work for the
initial Pods (as such terms are defined in the Initial Lease); provided,
however, that Section 2.2(c) of the Original Lease will not be applicable to any
such Phase II Additional Pod Tenant's Work performed with respect to the Phase
II Additional Premises.


(2)    [*****].


G.Phase II Additional Premises Renewal. Landlord hereby grants to Tenant the
right, exercisable at Tenant's option and subject to the conditions described
below, to renew the Phase II Additional Pod Lease Term with respect to each
Phase II Additional Pod for two (2) additional, successive terms of five (5)
years each (each such five-year term, if exercised, being referred to herein as
a “Phase II Additional Pod Renewal Term”). If such rights are exercised, and if
the conditions applicable thereto have been satisfied, the first Phase II
Additional Pod Renewal Term for any applicable Phase II Additional Pod shall
commence immediately following the end of the Phase II Additional Pod Lease Term
with respect to such Phase II Additional Pod and the second Phase II Additional
Pod Renewal Term for such Phase II Additional Pod shall commence immediately
following the end of the first Phase II Additional Pod Renewal Term with respect
to such Phase II Additional Pod. The rights of renewal (collectively, the “Phase
II Additional Premises Renewal Rights”) herein granted to Tenant shall be
subject to, and shall be exercised in accordance with, the terms and conditions
of Article XXV of the Original Lease; provided, however, that (i) references
therein to Lease Term shall mean the applicable Phase II Additional Pod Lease
Term; (ii) references therein to the Premises shall mean the applicable Phase II
Additional Pod(s); and (iii) references therein to Renewal Term shall mean Phase
II Additional Pod Renewal Term. For the avoidance of doubt, the Phase II
Additional Premises Renewal Rights may be exercised with respect to any or all
of the Phase II Additional Pods. Notwithstanding anything contained in the Lease
to the contrary, Tenant's Phase II Additional Premises Renewal Rights are in
addition to Tenant's rights to renew the Lease Term with respect to the Existing
Pods.


H.[*****].


3.[*****].


4.MODIFICATIONS TO ORIGINAL LEASE. The Original Lease shall be modified as set
forth herein below.


A.The references in Sections 13.2(i) and 13.2(iii) and in the penultimate
sentence of Section 13.2 of the Original Lease to “13 megawatts” shall be
deleted and replaced with “16.9 megawatts”.


B.The penultimate sentence in the penultimate paragraph of Section 13.2 of the
Original Lease is hereby deleted and replaced with the following sentence:


“Landlord further represents and warrants that the critical electrical and
mechanical systems of CH1 Phase I and CH1 Phase II are designed in an isolated
redundant 14N+2R configuration, each with 18.2 megawatts of Critical Load Power
over the raised floor space, thus 16.9 megawatts of Critical Load Power with N +
2R redundancy shall be available to the Premises when all infrastructure is
operational as provided herein above.”


C.The following sentences shall be added to the end of Section 13.4 of the
Original Lease:
[*****]


D.The second sentence of Section 13.9 of the Original Lease is hereby deleted in
its entirety and replaced with the following:


“Landlord agrees to provide notice to Tenant's Emergency Contacts promptly upon
gaining knowledge that Tenant is utilizing Critical Load Power in an amount
equal to or in excess of 1.3 megawatts in any of Pod 5, 6, 7, 8, 11, 12, 13, 25,
27A, 27B, 24, 23, or 26.”

5

--------------------------------------------------------------------------------




    
5.
BROKER AND AGENT.



Landlord and Tenant each represents and warrants to the other that neither of
them has employed or dealt with any broker, agent or finder in carrying on the
negotiations relating to this Fourth Amendment. Each party shall indemnify and
hold the other harmless from and against any claim or claims for brokerage or
other commissions asserted by any broker, agent or finder engaged by the
indemnifying party or with whom the indemnifying party has dealt in connection
with this Fourth Amendment.


6.
OTHER TERMS AND PROVISIONS.



A.Landlord Representation. As of the Effective Date, Landlord represents that
there is no mortgage or deed of trust encumbering the Property.


B.Ratification. Except as otherwise expressly modified by the terms of this
Fourth Amendment, the Original Lease shall remain unchanged and continue in full
force and effect. All terms, covenants and conditions of the Original Lease not
expressly modified herein are hereby confirmed and ratified and remain in full
force and effect, and, as further amended hereby, constitute valid and binding
obligations of Landlord and Tenant enforceable according to the terms thereof.
If any provision of this Fourth Amendment conflicts with the Original Lease, the
provisions of this Fourth Amendment shall control.


C.Binding Effect. All of the covenants contained in this Fourth Amendment,
including, but not limited to, all covenants of the Original Lease as modified
hereby, shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, legal representatives and permitted
successors and assigns.


D.Effectiveness. The submission of this Fourth Amendment shall not constitute an
offer, and this Fourth Amendment shall not be effective and binding unless and
until fully executed and delivered by each of the parties hereto.


E.Counterparts. This Fourth Amendment may be executed in multiple counterparts,
each of which shall be an original, but all of which shall constitute one and
the same Fourth Amendment. Additionally, the parties hereto hereby covenant and
agree that, for purposes of facilitating the execution of this Fourth Amendment,
(i) a facsimile signature shall be deemed to be an original signature and (ii) a
telecopy delivery or electronic delivery (i.e., the transmission by any part of
his, her or its signature on an original or any copy of this Fourth Amendment
via telecopy, fax machine or e-mail) shall be deemed to be the delivery by such
party of his, her or its original signature hereon.


F.Entire Agreement. The terms and provisions set forth in this Fourth Amendment
constitute the entire agreement and understanding between Landlord and Tenant
with respect to the specific subject matter addressed herein, and are hereby
deemed to supersede all prior agreements and understandings (including, without
limitation, those expressed originally in the Original Lease, to the extent
inconsistent with the terms and provisions of this Fourth Amendment, and any
prior oral or written communications between Landlord and Tenant, or their
respective agents or representatives) concerning the specific subject matter
hereof. No subsequent modification or amendment of the terms and provisions of
this Fourth Amendment shall be effective unless in writing and signed by
Landlord and Tenant.


G.Authority. By its execution and delivery hereof, Landlord does hereby certify
and confirm to Tenant that the undersigned party executing this Fourth Amendment
as Landlord is, in fact, presently the “Landlord” under the Lease, that the
person(s) or party(ies) executing this Fourth Amendment on behalf of Landlord
has/have done so with all requisite due authority, with the effect that this
Fourth Amendment, as so executed, constitutes the valid and binding agreement of
Landlord, enforceable against Landlord in accordance with the terms and
provisions hereof, and that this Fourth Amendment has been duly executed and
delivered by Landlord without the necessity of the joinder of any third party.
By its execution and delivery hereof, Tenant does hereby certify and confirm to
Landlord that the person(s) or party(ies) executing this Fourth Amendment on
behalf of Tenant has/have done so with all requisite due authority, with the
effect that this Fourth Amendment, as so executed, constitutes the valid and
binding agreement of Tenant, enforceable against Tenant in accordance with the
terms and provisions hereof, and that this Fourth Amendment has been duly
executed and delivered by Tenant without the necessity of the joinder or consent
of any third party.

6

--------------------------------------------------------------------------------




H.Construction. Descriptive headings used herein are for convenience of
reference only and shall not control or affect the meaning or construction of
any provision set forth in this Fourth Amendment. Where required for proper
interpretation, words used herein in the singular tense shall include the
plural, and vice versa; the masculine gender shall include the neuter and the
feminine, and vice versa. As used in this Fourth Amendment, the words “hereof,”
“herein,” “hereunder” and words of similar import shall mean and refer to this
entire Fourth Amendment and not to any particular section or paragraph of this
Fourth Amendment, unless the context clearly indicates otherwise. If any
provision hereof is for any reason unenforceable or inapplicable, the other
provisions hereof will remain in full force and effect in the same manner as if
such unenforceable or inapplicable provision had never been contained herein.
This Fourth Amendment shall be construed without presumption of any rule
requiring construction to be made against the party causing same to be drafted.
This Fourth Amendment shall be construed and interpreted pursuant to the laws of
the State of Illinois.


I.Guarantor. The Guarantor has joined in this Fourth Amendment for purposes of
consenting to the terms and conditions of this Fourth Amendment and confirming
that the Guaranty dated July 31, 2009 is in full force and effect and is fully
enforceable with respect to the Original Lease, as amended by this Fourth
Amendment.


IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment on
or as of the day and year first above written.


LANDLORD:


TARANTULA VENTURES LLC,
a Delaware limited liability company


By: Tarantula Interests LLC,
a Delaware limited liability company
its Managing Member


By: DuPont Fabros Technology, L.P.,
a Maryland limited partnership,
its Managing Member


By: DuPont Fabros Technology, Inc.,
a Maryland corporation,
its General Partner




By: /s/ Hossein Fateh                    
Name: Hossein Fateh            
Title: President and CEO         
        
TENANT:


RACKSPACE US, INC.,
a Delaware corporation
            


By: /s/ Alan Schoenbaum                 
Name: Alan Schoenbaum             
Title: Senior Vice President and General Counsel    


GUARANTOR:


RACKSPACE HOSTING, INC.,
a Delaware corporation
            


By: /s/ Alan Schoenbaum                 
Name: Alan Schoenbaum             
Title: Senior Vice President and General Counsel    

7

--------------------------------------------------------------------------------




EXHIBIT A


Floor Plan




[*****]



8